Title: From John Adams to William Gray, 25 July 1815
From: Adams, John
To: Gray, William



Dear Sir
Quincy July 25, 1815

Inclosed is a Letter for Major Sweet. I leave it open, that he may shew it at his discretion in France. He may shew it to Monsieur Le Ray de Chaument, to the Count Marbois, to Mr Benjamin Beale, or to the whom he will.— My old Friends in France, (and I had Some) are all dead. I would venture to write to the Gentlemen above mentioned: but my Eyes and hands admonish me to forbear.
If Major Sweet should see my Son; he will want no introduction.
I am Sir as usual your assured Friend.
John Adams—